 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRADY LEE STRELZ,                                 No. 2:19-cv-0183 DB P
12                       Plaintiff,
13            v.                                        ORDER
14    JACKSON, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges Eighth Amendment claims of excessive force and deliberate

19   indifference to his serious medical needs when he was incarcerated at California State Prison-

20   Solano. In a document filed here on November 18, 2019, plaintiff states that he was assaulted by

21   two officers at Pelican Bay State Prison (“PBSP”), where he is currently incarcerated. (ECF No.

22   28.) He further states that the officers told him he could “add that to your lawsuit.” Plaintiff feels

23   that he was attacked because he did not agree to settle this case at the October 3, 2019 settlement

24   conference. Plaintiff claims that the attack made him fearful to proceed with this case and he asks

25   to dismiss it.

26           This court finds plaintiff’s allegations about a connection between a use of force and this

27   case very concerning. This court is also concerned that plaintiff feels this is, or may be, an

28   ongoing problem. Out of an abundance of caution, this court will direct defendant’s counsel to
                                                        1
 1   contact the litigation coordinator at PBSP regarding the incident to determine plaintiff’s condition

 2   and safety.

 3            To the extent plaintiff is seeking redress for claims of excessive force and retaliation,

 4   plaintiff is advised that before a federal court may address those allegations, he must first seek

 5   relief through the prison appeals process.

 6            For the foregoing reasons, IT IS HEREBY ORDERED as follows:

 7            1. Defendants’ counsel shall contact the litigation coordinator at PBSP regarding the

 8   events plaintiff describes in his November 18 filing and regarding plaintiff’s current status.

 9            2. Within twenty days of the filed date of this order, defendants’ counsel shall file a

10   document describing plaintiff’s condition and safety.

11   Dated: November 19, 2019
12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/stre0183.DAG rpt


18

19

20
21

22

23

24

25

26
27

28
                                                         2
